N-SAR EXHIBIT 77C OPPENHEIMER EQUITY FUND, INC. SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Equity Fund, Inc. (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting Proposal No. 2 (including all of its sub-proposals) and Proposal No. 3 were approved as described in the Fund’s proxy statement for that meeting.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong85,266,2292,466,392 Edward L. Cameron85,373,2092,359,412 Jon S. Fossel 85,654,7352,077,886 Sam Freedman85,383,9752,348,646 Richard F. Grabish85,806,7811,925,840 Beverly L. Hamilton85,743,6081,989,013 Robert J. Malone85,773,1581,959,463 F. William Marshall, Jr.85,738,4761,994,144 Victoria J. Herget85,805,1801,927,441 Karen L. Stuckey85,800,7581,931,863 James D. Vaughn85,534,8692,197,751 William F. Glavin, Jr.85,735,3661,997,255 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote
